DETAILED ACTION
This is in response to applicant's communication filed on 08/28/2020, wherein:
Claim 1-20 are pending.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation subjected to 35 U.S.C. 112(f) is interpreted in light of specification as below:
Claim 19: means for identifying a message to disable a subscription associated with a first subscriber identification module (SIM) of a dual-SIM universal SIM (USIM) card, wherein disabling the first SIM comprises powering down a modem stack associated with the first SIM while maintaining power to the first SIM (Fig. 2 – SIM manager 240, Fig. 3 element 305, Fig. 3 step 315; Fig. 6 element 620, par. 0077, 0092); means for configuring a SIM toolkit manager associated with a SIM toolkit for the first SIM to a disabled state based at least in part on the message (Fig. 3 element 305, step 320; Fig. 6 element 625, par. 0077, 0093); and means for indicating to the first SIM that the SIM toolkit manager is in the disabled state (Fig. 3 element 305, step 330; Fig. 6 element 630, par. 0094).

Claim 20: means for identifying that an additional terminal profile command service is  available (Fig. 10 step 1020 and par. 0141); and means for sending an additional terminal profile command to the dual-sim USIM card indicating a lack of support for the SIM toolkit (Fig. 10 step 1025 and par. 0142).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lokasaari et al (US 20190166491 A1) in view of Li (US 20150349826 A1).

Regarding claim 1, Lokasaari discloses a method for multi-subscription management, comprising:
identifying a message to disable a subscription associated with a first subscriber identification module (SIM) of a dual-SIM universal SIM (USIM) card, wherein disabling the first SIM comprises powering down a modem stack associated with the first SIM while maintaining power to the first SIM (par. 0003-0005 disclose dual SIM device wherein “Then a call, either made or received, causes the user equipment to disable one of the modem stacks and a SIM card associated with it, and it also causes the user equipment to use one of the modems and one of the SIM cards as a pair”).
However, the reference is silent on details about configuring a SIM toolkit manager associated with a SIM toolkit for the first SIM to a disabled state based at least in part on the message; and indicating to the first SIM that the SIM toolkit manager is in the disabled state.
(Fig. 4E-4F and par. 0035-0038 corresponding to provisional application 62815697- Fig. 4E-4F and par. 0034-0037).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lokasaari, and have SIM toolkit disabled for disabled SIM, as taught by Li because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to efficiently manage SIM within device. 

Regarding claim 10, the scope and content of the claim recites an apparatus for multi-subscription management for performing the method of claim 10, therefore, being addressed as in claim 10.

Regarding claim 19, the scope and content of the claim recites an apparatus for multi-subscription management for performing the method of claim 1, therefore, being addressed as in claim 1.



Allowable Subject Matter
Claim 2-9, 11-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUNG HONG/
Primary Examiner, Art Unit 2643